MEMORANDUM2
Taxpayer Philip Lewis Hart appeals pro se the Tax Court’s decision holding him hable for income tax deficiencies and penalties, and imposing sanctions against him under Internal Revenue Code § 6673 for bringing frivolous proceedings.
The Tax Court properly determined that Hart’s wages and other income are subject to federal income tax, In Re Becraft, 885 F.2d 547, 548 (9th Cir.1989); Grimes v. Commissioner, 806 F.2d 1451, 1453 (9th Cir.1986) (per curiam), and that he was hable for additions to tax and accuracy-related penalties and sanctions pursuant to 26 U.S.C. §§ 72(t), 6651(a)(1), 6654, 6662(a) and 6673.
We grant the Commissioner’s request for sanctions pursuant to Fed. R.App. P. 38 and 28 U.S.C. § 1912 in the amount of $2,000 because the result is obvious and Hart’s appeal is wholly without merit. Olson v. United States, 760 F.2d 1003, 1005 (9th Cir.1985).
AFFIRMED WITH SANCTIONS.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.